         Case 1:19-cv-02915-SDG Document 68 Filed 01/28/21 Page 1 of 11




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

    TIFFANY SNADON,
         Plaintiff,
                                                         Civil Action No.
                        v.
                                                        1:19-cv-02915-SDG
    SEW-EURODRIVE, INC., JOSEPH TETZEL,
    JOHN DOE 2 through JOHN DOE 3, and
    VINION L. ROBINSON, JR.,
         Defendants.

                             OPINION AND ORDER

        This matter is before the Court on Defendants’ motion for summary

judgment [ECF 48]. After careful review of the parties’ briefing, Defendants’

motion is GRANTED.

I.      BACKGROUND

        The following facts are undisputed. On April 6, 2018, Plaintiff Tiffany

Snadon was employed by non-party Nth Degree, Inc. (Nth Degree) to assist in

assembling a truss structure for Defendant SEW-Eurodrive (SEW) at the Georgia

World Congress Center.1 Nth Degree specializes in assembling trade show

displays and it, or its predecessor, had been hired by SEW at least 25 times to




1     ECF 48-6, ¶ 1.
        Case 1:19-cv-02915-SDG Document 68 Filed 01/28/21 Page 2 of 11




construct truss structures for trade shows prior to that date.2 SEW is a drive

engineering and technology company and is not involved in the business of

building trade show displays or truss structures.3 Before any tradeshow for which

it has engaged Nth Degree, SEW sends it a set of drawings that depict what the

structure should look like when completed, but does not provide it with any

instructions on how to assemble the structure.4 Before the April 6, 2018 tradeshow,

Nth Degree asked SEW if it would like Nth Degree to provide supervision and

SEW declined, noting that it would provide its own supervision.5 Defendant

Joseph Tetzel served as the SEW employee overseeing Nth Degree’s work, but

testified that his role was merely to supervise the progress.6

      During construction, while the truss structure was being raised, a

specialized metal tool, provided by SEW and frequently used by Nth Degree,7 fell




2   Id. ¶¶ 5, 8.
3   Id. ¶¶ 6, 8.
4   ECF 48-8, ¶ 21–22.
5   ECF 57-1, ¶ 4.
6   ECF 48-6, ¶ 26; ECF 57-1, ¶ 5.
7   Id. ¶¶ 11–12, 17.
        Case 1:19-cv-02915-SDG Document 68 Filed 01/28/21 Page 3 of 11




from the structure and struck Snadon on the head.8 Neither party knows how or

when the tool was placed on the truss structure.9

       On July 11, 2018, Snadon filed suit in the State Court of Fulton County,

Georgia against SEW; Joseph Tetzel; William Huffstetler; and John Doe 1 through

John Doe 3.10 On May 17, 2019, Snadon filed her First Amended Complaint naming

Vinion Robinson, Jr. as a Defendant, in place of John Doe 1.11 Huffstetler was later

dismissed and the remaining Defendants removed the case to this Court on June

25, 2019 based on diversity jurisdiction.12 On April 22, 2020, Snadon moved for

leave to file a second amended complaint, which alleged new facts and asserted a

claim for premises-liability negligence,13 which the Court denied as untimely.14

Additionally, Liberty Mutual Insurance Company, Nth Degree’s workers’




8    ECF 48-7, ¶ 2; ECF 57-1, ¶ 6.
9    ECF 57-1, ¶ 10.
10   ECF 1-1.
11   ECF 1-7.
12   ECF 1.
13   ECF 42.
14   ECF 63.
           Case 1:19-cv-02915-SDG Document 68 Filed 01/28/21 Page 4 of 11




compensation insurer, has intervened in this action to protect its subrogation lien

against Snadon for payment of her workers’ compensation benefits.15

        After Snadon moved to amend her complaint, but before the Court ruled on

the motion, Defendants moved for summary judgment.16 They argue that SEW

and its employees are not liable to independent contractors absent an act of

affirmative negligence.17 Snadon responded, arguing that SEW assumed a duty to

supervise her and, regardless, is liable under the theory of premises-liability, as

asserted in her proposed amended complaint.18 Defendants have filed a reply in

support of their motion,19 and both sides have submitted statements of material

facts.20

II.     LEGAL STANDARD

        Summary judgment is appropriate when “there is no genuine dispute as to

any material fact and the movant is entitled to judgment as a matter of law.”



15    ECF 65.
16    ECF 48.
17    ECF 48-1, at 1–2.
18    ECF 56.
19    ECF 57.
20    ECF 48-6 (Defs.’ Statement of Material Facts); ECF 56-1 (Pl.’s Statement of
      Material Facts and Resp. to Defs.’ Statement of Material Facts); ECF 57-1 (Defs.’
      Resps. to Pl.’s Statement of Additional Material Facts).
       Case 1:19-cv-02915-SDG Document 68 Filed 01/28/21 Page 5 of 11




Fed. R. Civ. P. 56(a). A fact is “material” only if it can affect the outcome of the

lawsuit under the governing legal principles. Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 248 (1986). A factual dispute is “genuine . . . if the evidence is such

that a reasonable jury could return a verdict for the nonmoving party.” Id.

      A party seeking summary judgment has the burden of informing the district

court of the basis for its motion and identifying those portions of the record that

demonstrate the absence of a genuine issue of material fact. Celotex Corp. v. Catrett,

477 U.S. 317, 323 (1986). If a movant meets its burden, the party opposing summary

judgment must present evidence showing either (1) a genuine issue of material

fact or (2) that the movant is not entitled to judgment as a matter of law. Id. at 324.

      In determining whether a genuine issue of material fact exists, the evidence

is viewed in the light most favorable to the party opposing summary judgment,

“and all justifiable inferences are to be drawn” in favor of that party. Anderson,

477 U.S. at 255; see also Herzog v. Castle Rock Entm’t, 193 F.3d 1241, 1246

(11th Cir. 1999). “Credibility determinations, the weighing of the evidence, and the

drawing of legitimate inferences from the facts are jury functions,” and cannot be

made by the court in evaluating summary judgment. Anderson, 477 U.S. at 255. See

also Graham v. State Farm Mut. Ins. Co., 193 F.3d 1274, 1282 (11th Cir. 1999).

Summary judgment for the moving party is proper “[w]here the record taken as a
              Case 1:19-cv-02915-SDG Document 68 Filed 01/28/21 Page 6 of 11




whole could not lead a rational trier of fact to find for the non-moving party.”

Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).

III.         DISCUSSION

             Snadon devotes a large part of her opposition brief arguing that summary

judgment is inappropriate because she has a valid claim based on premises-

liability. As a result, Defendants also briefed the premises-liability issue. The Court

will not address these arguments, however, as it denied Snadon’s motion for leave

to amend her complaint to add the premises-liability claim.21

             Defendants’ leading argument is that Snadon has failed to prove

causation.22 Indeed, neither Snadon nor Defendants know how the tool ended up

on the truss structure or why it fell.23 Defendants contend that this is fatal to

Snadon’s claim because there is merely a “possibility” of causation, which is

insufficient to withstand summary judgment.24 Snadon’s theory of liability,

however, is not that one or more of Defendants placed the tool on the truss

structure or caused it to fall. Instead, Snadon asserts that Defendants assumed a




21     ECF 63.
22     ECF 48-1, at 9.
23     Id. at 10.
24     Id.
        Case 1:19-cv-02915-SDG Document 68 Filed 01/28/21 Page 7 of 11




duty to supervise the truss construction and, therefore, are liable for negligently

allowing the tool to remain on the truss structure while it was being lifted into the

air.25 The Court must determine, therefore, what duties Defendants owed Snadon

as an employee of an independent contractor and whether they included duties to

supervise or inspect.

       Under Georgia law,

              The employer of an independent contractor owes the
              contractor’s employees the ubiquitous duty of not
              imperiling their lives by his own affirmative acts of
              negligence. It is also the general rule that the
              independent contractor’s employer is under no duty to
              take affirmative steps to guard or protect the contractor’s
              employees against the consequences of the contractor’s
              negligence or to provide for their safety.

Rayburn v. Ga. Power Co., 284 Ga. App. 131, 134 (2007) (internal punctuation

omitted) (quoting United States v. Aretz, 248 Ga. 19, 24 (1981)). Therefore, as a

general matter, SEW did not owe Nth Degree or its employees, including Snadon,

a duty to ensure a safe working environment.

       Rayburn is instructive. There, the plaintiff brought suit against a power

company for serious injuries he sustained while clearing land for a new powerline.

Id. at 131. The plaintiff alleged that the power company negligently managed the



25   ECF 56, at 6–7.
        Case 1:19-cv-02915-SDG Document 68 Filed 01/28/21 Page 8 of 11




construction because it “knowingly and unnecessarily exposed [the plaintiff] to an

unreasonable risk of serious injury” by requiring him to clear timber by hand

instead of by machine. Id. at 134–35. The Georgia Court of Appeals affirmed the

grant of summary judgment against the plaintiff, finding in relevant part that,

even though Georgia Power inspected the results of the work, it did not control

the method or manner of land clearing, and therefore was not responsible for the

independent contractor’s safety program. Id. at 138. The court noted, “[m]erely

taking steps to see that the contractor carries out his agreement, by supervision of

the intermediate results obtained, or reserving the right of dismissal on grounds

of incompetence, is not such interference and assumption of control as will render

the employer liable.” (quoting Perry v. Ga. Power Co., 278 Ga. App. 759, 761 (2006)).

      Recently, the Georgia Court of Appeals reiterated this limit on liability.

Wilson v. Guy, 356 Ga. App. 509, 514 (2020). In Wilson, that court reversed the trial

court’s denial of summary judgment, finding that the defendant, who hired the

plaintiff and one other construction worker as independent contractors, had no

duty “to train the independent contractor[s] in exactly how to perform the work

or to provide supervision to ensure the work was performed in a particular way,”

and therefore was not liable for any act of negligence by the independent

contractors that resulted in the plaintiff’s injuries. Id. at 414–15.
        Case 1:19-cv-02915-SDG Document 68 Filed 01/28/21 Page 9 of 11




       In this case, the undisputed facts show that Tetzel’s supervisory role was

limited to ensuring that Nth Degree constructed a trade show display that

reflected SEW’s expectations.26 SEW had no role in controlling the method or

manner in which the truss structure was constructed and Tetzel was not in charge

of Nth Degree’s employees. Tetzel’s role is similar to the “supervisor” in Rayburn,

who visited the site sporadically to “inspect the results of the clearing work and

expressly not to control the method or manner of service performance.” 284 Ga.

App. at 138. Thus, Defendants are not liable for the alleged negligence because

SEW was “under no duty to take affirmative steps to guard or protect the

contractor’s employees against the consequences of the contractor’s negligence or

to provide for their safety.” Id. at 134. The misunderstanding as to what Tetzel’s

role was is not enough to create a material dispute as to whether SEW exerted

control over Nth Degree or Snadon sufficient to make either a SEW employee.27



26   See e.g. ECF 48-6, ¶¶ 5–7 (Nth Degree specializes in construction trade show
     booths, SEW does not); id. ¶ 21–22 (before a trade show SEW sends a drawing
     of what the structure should look like but no instructions on how to build it);
     ECF 56-1 (not objecting to Defendants’ statements in ECF 48-6 ¶¶ 5–7; 21–22);
     ECF 57-1, ¶ 5 (Tetzel’s responsibilities included “generally” overseeing,
     managing, and inspecting construction); ECF 48-3, at 14 (“Plaintiff states she
     does not recall having any communications or observations of Defendant
     Joseph Tetzel at the scene of the accident.”).
27   ECF 57-1, at ¶ 4.
       Case 1:19-cv-02915-SDG Document 68 Filed 01/28/21 Page 10 of 11




      Snadon also fails to show an affirmative act of negligence. Indeed, in both

Rayburn and Wilson, the alleged deficiencies in supervision were specific. In

Rayburn, the defendant allegedly instructed the independent contractor to use a

notoriously dangerous method for cutting down trees, 284 Ga. App. at 134–35,

and, in Wilson, the defendant allegedly allowed the independent contractors to use

gasoline to light a pile of brush on fire from only a foot away. 356 Ga. App. at 513–

14. And yet, in both cases, the Georgia Court of Appeals found that the employer

was not liable because it had no duty to supervise or control its independent

contractors. By contrast, in this case, the only evidence of negligence is the fact that

the specialized tool was improperly left on the truss structure. Snadon has not

shown what SEW, through Tetzel, did or failed to do, and therefore cannot show

affirmative negligence.

      Snadon cites to several cases, mostly premises-liability cases, to support her

argument that Defendants can be liable for failing to inspect the trade show booth,

but these cases are inapposite as they have nothing to do with an alleged failure to

supervise an independent contractor. See, e.g., Brownlee v. Winn-Dixie Atlanta, Inc.,

240 Ga. App. 368, 369 (1999) (inaction can be basis of premises-liability claim);

Huggins v. Aetna Cas. & Sur. Co., 245 Ga. 248, 248 (1980) (insurance company may
         Case 1:19-cv-02915-SDG Document 68 Filed 01/28/21 Page 11 of 11




be liable to employee where it was hired to inspect allegedly dangerous machine

that caused employee’s injury).

        The Court finds that Defendants are not liable because Snadon has not

alleged an affirmative act of negligence and neither SEW nor its employees owed

her a duty to inspect the premises of the trade show or to supervise Nth Degree’s

employees’ method of constructing the truss structure. Snadon’s claims are

dismissed. As Intervenor Liberty Mutual Insurance Company’s claims are

dependent on her success,28 its claims are also dismissed.

IV.     CONCLUSION

        The Court GRANTS Defendants’ motion for summary judgment. Plaintiff’s

claims and Intervenor Liberty Mutual Insurance Company’s claims are

DISMISSED WITH PREJUDICE. The Clerk is INSTRUCTED to close the case.

        SO ORDERED this the 28th day of January 2021.


                                                       Steven D. Grimberg
                                                 United States District Court Judge




28    ECF 65, ¶ 14 (“Pursuant to O.C.G.A. § 34-9-11.1, Intervenor files this complaint
      of intervention to recover in accordance with this statute should Plaintiff
      recover from the Defendant.”).
